Exhibit 10.32













Labor Contract




Between
 
 
Party A (Employer)
           
And
       
Party B (Employee)
   

 




 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Party A (Employer)
 
Name: 
 
Legal Representative: 
 
Address: 
         
Party B (Employee)
 

Name:
 
Gender:
 
Date of Birth:
 
 

 
ID Card No. 
 





This Labor Contract is made and entered into by and between both parties based
on the principles of equality, voluntariness and agreement after negotiation,
pursuant to the provisions of the Labor Contract Law of the People’s Republic of
China and relevant laws of the state, subject to the following terms and
conditions hereinafter.


Article 1 Labor Contract
This Contract is a __________ term contract. It shall become effective
on __________ and expire on __________, of which, the probation period shall
be __________ days, from __________ to __________.


Article 2 Job Description and Work Place
2.1 Party B agrees to serve as the __________ (position) according to the
demands of Party A.


2.2 Party A may adjust Party B’s position according to the work demand, and the
competence and performance of Party B. In case of job assignment waiting of
Party B as set forth in the rules and regulations of Party A, Party A may
arrange Party B to await job assignment or receive training, and Party B is
willing to accept Party A's management and arrangement.


2.3 Party B agrees to complete the work assigned on time and meet quantity
requirements in accordance with the position duties specified by Party A.


2.4 Party B shall work at  .


Article 3 Working Hours, Rest and Vacations
3.1 Party A shall implement the working hour system as provided by the state,
and may specify and adjust Party B's actual working hours on the basis of the
different work demands of the positions in accordance with the relevant
provisions. Party B shall implement the working hours specified by Party A.


3.2 In consideration of distinctness of the industry Party A engages in, Party A
may adjust Party B's working hours, shifts, and days off according to the work
demand, and Party B is willing to accept such arrangements made by Party A.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 4 Labor Compensation
4.1 The monthly wage of Party B during the probation period shall be RMB   yuan;
and if the employment continues after expiration of the probation period, the
monthly wage of Party B after expiration of the probation period shall be RMB  
yuan.


4.2 The wage paid by Party A to Party B is pre-tax wage. The individual income
tax of Party B shall be withheld by Party A.


4.3 Party A may adjust Party B's wage according to Party A's actual business
operation, rules and regulations, assessment over Party B's performance, Party
B's length of service, reward and punishment records, and change in Party B's
position, etc. However, Party B's wage after such adjustment shall be not less
than the local minimum wage standard.


Article 5 Social Insurance
Both Party A and Party B shall participate in the social insurance and pay the
social insurance premium pursuant to law.
 
 
Article 6 Labor Protection, Labor Conditions and Prevention from Occupational
Hazards
6.1 Party A shall provide Party B with the appropriate labor protection
facilities and labor conditions according to the national standards, and protect
Party B's safety and health during the employment in accordance with the
relevant provisions of the state and the local government.


6.2 Party A shall provide trainings to Party B in terms of knowledge about labor
safety, rules and regulations, operational procedures, and skills, etc in
accordance with the relevant provisions of the state; Party B shall participate
in such trainings and strictly observe the labor safety provisions and
operational procedures in relation to its position.


Article 7 Provisions on Rules and Regulations
7.1 Party B agrees to strictly observe the laws, rules and regulations of the
state and the social morals, observe various rules and regulations of Party A,
including the provisions and requirements as stated in the Employee Manual.
Party B shall also take good care of Party A's property and safeguard Party A's
interests.


7.2 Party B undertakes that it shall strictly observe Party A's confidentiality
rules, and in no event disclose the information about Party A's operation and
business to any third party,  copy or lend to any third party the business
archives or business documents.


Article 8 Amendment of the Labor Contract
This Contract may be amended after unanimous consultations by both parties.
Amendment of this Contract shall be made in writing, indicating the contents
amended and the date of amendment, and shall become effective after signed and
sealed by both parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 9 Termination of the Labor Contract
9.1 This Contract may be terminated after unanimous consultations by both
parties.


9.2 Party A may terminate the Contract at any time if Party B is proved not up
to any of the following requirements for recruitment during the probation
period:


9.2.1 Party B is in good physical condition, free of any mental disorder,
communicable disease, and other diseases that may affect the job.


9.2.2 Party B behaves well in all respects, without any misdeed, and is full of
devotion and hardworking spirits.


9.2.3 Party B is able to complete the work, instructions and tasks assigned by
Party A in accordance with the requirements of Party A.


9.3 Party A may terminate the Contract at any time if Party B is in any of the
following circumstances, irrespective of the probation period:
9.3.1 Serious violation of the labor disciplines and rules of Party A, with the
detailed provisions as follows:
o Absent from work without leave for 2 days or more in one month, and
accumulative days absent from work without leave for three days or more in half
a year;
o Drug-taking, fighting, wenching, stealing, robbery, etc;
o Other serious violation of the labor disciplines and rules and regulations of
Party A;.
o serious breach of duty, or jobbery, causing material damage to Party A.


Article 10 Training and Job Transfer


10.1 If Party A agrees to contribute to Party B's training or assigned study,
Party B shall sign a Training Agreement with Party A, as the attachment to this
Contract. If Party B's length of service as set forth in the Agreement is
unexpired when Party B requests to terminate the Contract, Party B shall assume
the compensation responsibility in accordance with the provisions of the
Agreement.


10.2 Party B agrees to accept the work arranged by Party A, which is beyond the
scope agreed upon in the Contract, according to the operation requirements of
Party A without changing the terms and conditions of the Contract. If the wage
standard for the new position is higher than the original one, Party A shall pay
the wage in accordance with the wage standard for the new position; and if the
wage standard for the new position is lower than the original one, Party B's
original wage shall remain unchanged.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 11 Trade Secrets


During the term of the Contract and the non-competition period, Party B shall
not disclose to any person the trade secrets of Party A and any datasn owned by
Party A. Party B shall indemnify Party A for any damages suffered by Party A
resulting from Party B's violation of this provision, in accordance with the
Compensation Measures for the Violation of Relevant Provisions of the Labor Law
on Labor Contract issued by the Ministry of Labor and Social Security.


Article 12 Renewal of the Labor Contract


The Contract may be renewed with mutual agreement of both parities when a party
requires renewal of the Contract upon the expiration. In case of renewal, Party
A shall handle the relevant procedures with Party B prior to the expiration of
the Contract.


Article 13 Settlement of Disputes


Any disputes arising between both parties shall be settled through negotiation,
or referred to the Labor Dispute Mediation Committee of Party A for mediation;
in case that no settlement can be reached through mediation, or either party is
not willing to enter into mediation, both parties shall have the right to submit
the disputes to the competent Labor Disputes Arbitration Commission for
arbitration within 60 days from the date when they know or should know that
their rights have been infringed upon; whoever has any objection to the arbitral
award may bring an action before the People’s Court of competent jurisdiction
within __ days upon receipt of the arbitral award.


Article 14 Any matters not covered herein shall be subject to the provisions of
the state and the rules and regulations formulated by Party A pursuant to law.


Article 15 The Contract shall become effective as of the date of signing. Party
A and Party B shall hold one copy respectively, each of which shall have equal
effect in law.
 
 
Party A: (Seal)
Party B: (Signature)
   
Legal Representative
 
(Authorized Agent): (Signature)
         
Date:
Date:
       
Certification Authority: (Seal)
Certified by: (Seal)


 
 
 
 
 

--------------------------------------------------------------------------------

 